4 So.3d 1270 (2009)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
SCYLLA PROPERTIES, LLC and William D. Clark, Jr., On their Behalf and On Behalf of Others Similarly Situated, Appellees.
Nos. 1D07-2567, 1D07-2568.
District Court of Appeal of Florida, First District.
March 26, 2009.
*1271 Robert M. Dees, and G. Alan Howard of Milam Howard Nicandri Dees & Gillam, P.A., Jacksonville, for Appellant.
John Beranek of Ausley & McMullen, Tallahassee, Stuart R. Michelson of Law Office of Stuart R. Michelson, Ft. Lauderdale, Jason H. Coffman of Law Office of Jason H. Coffman, Atlanta, GA, Jerome M. Marcus, and Jonathan Auerbach of Marcus and Auerbach, LLC, Elkins Park, PA, and Scott Maddox, Tallahassee, for Appellees.
PER CURIAM.
As counsel for appellees candidly concedes, we must reverse the partial final judgments entered in these two consolidated cases, and remand for further consideration in light of the intervening decision in Florida Farm Bureau Casualty Insurance Co. v. Cox, 967 So.2d 815 (Fla.2007).
REVERSED and REMANDED, with directions.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., concur.